DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 24 May 2021.  Claims 1-8 are currently under consideration.  The Office acknowledges the amendments to claims 1, 3, and 6-8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia (U.S. Pub. No. 2016/0278687 A1).
Regarding claim 1, Xia discloses a method of actively sensing a neuronal firing frequency at a functional site in a brain (Abstract), comprising: generating a varying 
Regarding claim 4, Xia discloses that the waveform of the varying electromagnetic field is alternating or pulsed ([0030]-[0033]).
Regarding claim 5, Xia discloses that the alteration of the electromagnetic field is a phase alteration and is determined by comparing the phase of the sensed electromagnetic field at the brain functional site with the phase of the generated electromagnetic field, or the alteration of the electromagnetic field is an amplitude alteration and is determined by comparing the amplitude of the sensed electromagnetic field at the brain functional site with the amplitude of the generated electromagnetic field ([0005]; [0020]; claim 4).
Regarding claim 6, Xia discloses that the alteration of the electromagnetic field at the targeted brain functional site is sensed by a first antenna generating the electromagnetic field acting on the brain functional site or by a second antenna separate from the first antenna ([0028]).
Regarding claim 8, Xia discloses that the functional site in the brain is the brain site for intention to act, including the prefrontal cortex and motor cortex ([0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Xia as applied to claim 1 above, and further in view of Deem et al. (U.S. Pub. No. 2008/0269851 A1; hereinafter known as “Deem”).
d of the generated varying electromagnetic field from an antenna generating the electromagnetic field, the largest dimension D of the antenna, as well as the wavelength λ of the generated electromagnetic field in vacuum in the relationship of 0 < d ≤ 0.62                         
                            √
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    λ
                                
                            
                        
                    .  Xia does teach that an antenna generates the electromagnetic field and that the distances of the targeted brain functional site from this antenna and the receiving antenna are determined so that the system performs at its best ([0028]).  Deem discloses an antenna for generating an electromagnetic field wherein the reactive near field of the generated electromagnetic field is defined by the distance from the antenna to the target and this distance may be approximately 0.62                         
                            √
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    λ
                                
                            
                        
                     where D is the largest dimension of the antenna and λ is the wavelength of the generated electromagnetic field ([0155]-[0158]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xia such that the configuration satisfies the recited relationship, as taught by Deem, in order to ensure that the targeted brain functional site is within the reactive near field of the antenna.
Regarding claim 3, the combination of Xia and Deem discloses the invention as claimed, see rejection supra, and Xia further discloses that the frequency of the generated varying electromagnetic field in vacuum is such that the wavelength of the electromagnetic field at the brain functional site matches a dimension of the targeted brain functional site (claim 3; frequencies in this range will have wavelengths that match dimensions of the targeted brain functional site; e.g., a 30 GHz frequency has a 1 cm .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xia as applied to claim 1 above, and further in view of Goldberg (U.S. Pub. No. 2017/0189709 A1).  Xia discloses the invention as claimed, see rejection supra, and further discloses that a degree of pain percept in the brain is determined from the determined neuronal firing frequency together with a calibration between the neuronal firing frequency and an intensity of pain ([0007]).  Xia fails to expressly disclose that the functional site in the brain for pain perception is the ACC.  Goldberg discloses a method of generating a varying electromagnetic field at a brain functional site, wherein the functional site in the brain is the ACC for pain perception, in order to relieve or control pain (Abstract; [0008]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xia so that the functional site in the brain is the ACC, as taught by Goldberg, in order to relieve or control pain.

Response to Arguments
Applicant's arguments with respect to the claim for priority have been fully considered but they are not persuasive.  Applicant argues that the only requirements for priority are that the claim for priority was timely made and that a copy of each priority document was timely provided; thus, Applicant has perfected its claim for priority.  However, as detailed in the previous Office action, the claims of the present invention are not entitled to the benefit of the earlier filing dates of the provisional applications, as 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn. 
Applicant's arguments with respect to the rejections based upon Xia have been fully considered but they are not persuasive.  Applicant first argues that Xia fails to disclose that the near field of the generated electromagnetic field is applied, contending that an EM wave is known in the art to be a far field behavior.  The examiner disagrees.  Xia consistently teaches that the generated electromagnetic field is applied by an antenna that is positioned close to the brain.  Further, it is known in the art that the near field is the region within a radius that is less (or significantly less) than one wavelength of the emitted radiation (while the far field is the region where the radius is larger or significantly larger than two times the wavelength).  Xia teaches that the generated electromagnetic field is in the radiofrequency spectrum with frequencies between 3 kHz and 300 GHz, which corresponds to wavelengths between 100 km and 1 mm.  Thus, the wavelengths taught by Xia can be near fields when used in the manner taught by Xia.
Applicant also argues that Xia fails to teach determining the neuronal firing frequency based upon the variation frequency of alteration of the EM field.  The examiner again disagrees.  The cited portions of Xia teach detecting and monitoring of a targeted brain functional site, wherein each brain site has a sensitive frequency for an RF EM wave passing through it, and wherein this frequency can be used to selectively 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791